                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 STEPHEN KOZLOWSKI,

        Plaintiff,                                                         ORDER
 v.
                                                                  Case No. 19-cv-302-jdp
 RANDALL HEPP, et al.,

        Defendants.


       On April 17, 2019, I entered an order giving plaintiff Stephen Kozlowski until May 8,

2019 to either submit the $400 filing fee or a motion for leave to proceed without prepayment

of the filing fee in the above case. Dkt. 2. On May 1 the court received payment of the $400

fee from plaintiff for filing this case. Because plaintiff is a prisoner, plaintiff is subject to the

Prison Litigation Reform Act, which requires the court to screen the complaint to determine

whether any portion is frivolous or malicious, fails to state a claim on which relief may be

granted or seeks monetary relief from a defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff Stephen Kozlowski’s complaint is taken

under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when

such a decision has been made.


               Entered this 1st day of May, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
